DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
(i) “a filter” in line 5 and “a spectral filter” in line 6 suggest two separate filter elements; however, the specification only shows a single filter element (see #404 in FIG. 4). Therefore, they should be changed to “a spectral filter” in line 5 and “the spectral filter” in line 6 in order to remove the indefiniteness.
(ii) “a detector” in lines 16-17 is missing a punctuation and should be changed to “a detector; and” in order to improve clarity.  
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
“a tunable laser” are recited twice in lines 1 and 3 and the latter should be changed to “the tunable laser” in order to remove the indefiniteness.
Appropriate correction is required.
For purposes of examination, the claims have been examined with the suggested changes above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6, 10, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 13, and 20 recite the limitation "the elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In particular, the parent claims 1, 8, and 15 of claims 6, 13, and 20 do not explicitly define “elements” and it’s unclear what components in the optical system “the elements” corresponds to. Therefore, claims 6, 13, and 20 are considered indefinite.
Claim 10 recites the limitation "the optical system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In particular, the parent claim 8 of claim 10 is directed to a method for locking a wavelength of a tunable laser and does not explicitly recite “an optical system” and therefore claim 10 is considered indefinite.
For purposes of examination, “the elements” is interpreted to correspond to the first and second grating coupler and the preamble of claim 8 is changed to “A method for locking a wavelength of a tunable laser in an optical system.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent 4,993,032) in view of Goodno et al. (US Patent 8,922,877 B1) (02/19/20 IDS).
Regarding claim 1, Bradley discloses an optical system (FIG. 1), comprising: 
a tunable laser (2, FIG. 1, col. 3 lines 24-28) configured to produce laser light at a selectable wavelength; 
a first grating coupler (4, FIG. 1, wherein 4 is a Bragg grating, col. 3 lines 28-31) that: 
receives at least a portion of the laser light (the laser light emitted from the back facet of the laser 2 in a light path 5 and received by 4, FIG. 1); and 
directs laser light propagating in a first direction to a spectral filter (6, FIG. 1, wherein 6 is a diffraction grating which acts as a spectral filter and receives the laser light from 4 in a first direction, col. 3 lines 31-33); 
the spectral filter having a peak wavelength at which the spectral filter has either maximum power transmission or maximum reflection (“The waveguide in which the lenses, gratings or mirrors are formed is fabricated of multiple dielectric films which 
receives the laser light propagating in the first direction at a non-normal incidence (6 receives the laser light from 4 at a non-normal angle in the first direction, FIG. 1); 
spectrally filters the laser light propagating in the first direction to form spectrally filter laser light (“Diffraction grating 6 receives the collimated light output from lens 4 and deflects the light at an angle depending on its wavelength,” FIG. 1, col. 4 lines 58-60); and 
directs the spectrally filtered laser light away from the spectral filter in a second direction angled with respect to the first direction (6 directs the spectrally filtered laser light to 8 in a second direction angled with respect to the first direction, FIG. 1, col. 3 lines 33-35); 
a second grating coupler (8, FIG. 1, wherein 8 is a Bragg grating, col. 3 lines 33-35) that: 
receives the spectrally filtered laser light (col. 3 lines 33-35); and 
directs at least a portion of the spectrally filtered laser light to a detector (10, FIG. 1, col. 3 lines 33-35); and 
control circuitry (38, FIG. 1, col. 3 lines 35-40) coupled to the detector and to the tunable laser configured to tune the tunable laser.
Bradley does not disclose the control circuitry is configured to tune the tunable laser to maximize a signal from the detector, and thereby adjust the selectable 
Goodno discloses a feedback control loop comprising a controller (122, FIG. 1) configured to tune a tunable laser (interpreted to comprise 102/104, FIG. 1) to maximize a signal from a photodetector (114, FIG. 1) (col. 4 lines 17-29), and thereby adjust the selectable wavelength of the tunable laser to match the peak wavelength (it’s implicitly taught by maximizing the signal detected by the photodetector), and thereby lock a wavelength of the laser light output to match the peak wavelength (it’s implicitly taught by maximizing the signal detected by the photodetector).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuitry of Bradley with configuring to tune the tunable laser to maximize the signal from the detector thereby adjusting the selectable wavelength of the tunable laser to match the peak wavelength, and thereby locking a wavelength of the laser light output to match the peak wavelength in order to maximize output power (col. 4 lines 29-33 of Goodno).
Regarding claim 2, Bradley discloses the spectral filter is formed integrally with a photonic integrated circuit (1, FIG. 1, col. 3 lines 41-47).
Regarding claim 3, Bradley discloses the optical system contains no polarization-sensitive elements to separate incident light from return light (FIG. 1).
Regarding claims 4-6, the combination disclosed the optical system outlined in the rejection to claim 1 above except the first grating coupler and the spectral filter and the second grating coupler are arranged in a geometry that eliminates back-reflections or isolates tunable laser from return light. It would have been obvious to one having 
Regarding claim 7, Bradley discloses the spectral filter is formed separate from a photonic integrated circuit containing the tunable laser (FIG. 1, col. 3 lines 41-47).
Regarding claims 8-14, same rejections as applied to claims 1-7 are maintained since the equivalent method claims 8-14 contain substantially the same limitations as the product claims 1-7.
Regarding claim 15, Bradley discloses an optical system (FIG. 1), comprising: 
a tunable laser (2, FIG. 1, col. 3 lines 24-28) configured to produce laser light at a selectable wavelength; 
a first grating coupler (4, FIG. 1, wherein 4 is a Bragg grating, col. 3 lines 28-31) optically coupled to the tunable laser; 
a second grating coupler (8, FIG. 1, wherein 8 is a Bragg grating, col. 3 lines 33-35) optically coupled to a detector (10, FIG. 1, col. 3 lines 33-35); 
a spectral filter (6, FIG. 1, wherein 6 is a diffraction grating which acts as a spectral filter, col. 3 lines 31-33) optically coupled between the first grating coupler and second grating coupler in a manner that input light from the tunable laser is received from the first grating coupler in a first direction (6 receives the laser light from 4 at a non-normal angle in a first direction, FIG. 1) and spectrally filtered output light is sent to 
control circuitry (38, FIG. 1, col. 3 lines 35-40) coupled to the detector and to the tunable laser configured to tune the tunable laser.
Bradley does not disclose the control circuitry is configured to tune the tunable laser to maximize a signal from the detector, and thereby adjust the selectable wavelength of the tunable laser to match the peak wavelength, and thereby lock a wavelength of the laser light output to match the peak wavelength.
Goodno discloses a feedback control loop comprising a controller (122, FIG. 1) configured to tune a tunable laser (interpreted to comprise 102/104, FIG. 1) to maximize a signal from a photodetector (114, FIG. 1) (col. 4 lines 17-29), and thereby adjust the selectable wavelength of the tunable laser to match the peak wavelength (it’s implicitly taught by maximizing the signal detected by the photodetector), and thereby lock a wavelength of the laser light output to match the peak wavelength (it’s implicitly taught by maximizing the signal detected by the photodetector).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuitry of Bradley with configuring to tune the tunable laser to maximize the signal from the detector thereby adjusting the selectable wavelength of the tunable laser to match the peak wavelength, and thereby locking a wavelength of the laser light output to match the peak wavelength in order to maximize output power (col. 4 lines 29-33 of Goodno).
Regarding claim 16, Bradley discloses the spectral filter is formed integrally with a photonic integrated circuit (1, FIG. 1, col. 3 lines 41-47).
Regarding claim 17, Bradley discloses the spectral filter is formed separate from a photonic integrated circuit containing the tunable laser (FIG. 1, col. 3 lines 41-47).
Regarding claim 18, Bradley discloses the optical system contains no polarization-sensitive elements to separate incident light from return light (FIG. 1).
Regarding claims 19-20, the combination disclosed the optical system outlined in the rejection to claim 15 above except the first grating coupler and the spectral filter and the second grating coupler are arranged in a geometry that eliminates back-reflections or isolates tunable laser from return light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the first grating coupler, the spectral filter, and the second grating coupler in a geometry that eliminates back-reflection or isolates the tunable laser from return light in order to obtain more accurate tuning by preventing back reflection from interfering with the laser light, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828